Citation Nr: 1212369	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-37 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, California


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred at a private facility on June 10, 2009.


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1968 to March 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 administrative decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Martinez, California, which denied payment for services rendered at a Kaiser Permanente medical facility (KPMF) on June 10, 2009.  
The appeal is REMANDED to the VAMC in Martinez, California.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement for private health care costs incurred at a KPMF on June 10, 2009.  The Veteran claims that on June 10, 2009, he went to the emergency room at a KPMF due to symptoms of a stroke.  

The Veteran's claim must be remanded for several reasons.  

The Veteran is service connected for diabetes mellitus, with a 20 percent rating, and diabetic peripheral neuropathy of both feet, with a 10 percent rating.  

Section 1728(a), Title 38, United States Code, provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  

Section 1725, Title 38, United States Code, was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553  (1999) (effective May 29, 2000), to be entitled to the payment for emergency care under this Act, the evidence must meet numerous criteria, including: (e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (f) The Veteran is financially liable to the provider of emergency treatment for that treatment; (g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment). 

A "medical emergency" is a medical question best answered by a physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  A review of the Veteran's June 10, 2009, treatment records from the KPMF note that he was having a medical emergency and presented with symptoms such as right side weakness and numbness, difficulty speaking, and that he had a stroke in the late 1990s.  Thus, that he was having a medical emergency for purposes of Section 1728(a), Title 38, United States Code, and Section 1725, Title 38, United States Code, is conceded.  

When the VAMC denied the Veteran's claim is unclear.  In its September 2009 statement of the case (SOC), the VAMC noted that it received a bill from a KPMF on June 10, 2009, and that on June 10, 2009, it sent a letter to the Veteran notifying him that his claim was denied.  The VAMC's administrative decision denying the claim is not of record.  On remand the VAMC should associate with the Veteran's claim file its original decision denying the Veteran's claim.  

The VAMC's September 2009 SOC notes that the Veteran's claim was "denied due to care not for a service-connected or adjunct condition.  Veteran has Medicare Part A.  Approved Medicare Part B-ER only under Mill Bill."  An August 2009 medical bill from the KPMF notes that none of the $4,540.00 dollar bill had been paid.  The September 2009 SOC's meaning is unclear.  It could be interpreted to mean that the Veteran's Medicare health insurance paid his KPMF bill; if this was the case, the Veteran's claim would be moot.  Additionally, it is unclear whether the Veteran was a Medicare health insurance recipient and if so whether Medicare paid any portion of his Kaiser Permanente bill.  On remand, the VAMC should sort this out.  
Under Section 1725, Title 38, United States Code, payment for emergency care will be authorized if in part, at the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency.  The Veteran's claim file indicates that he received care at a VA medical facility in 2003, however whether he received care within 24 months of June 10, 2009, is unclear.  On remand, the VAMC should obtain any and all VA medical treatment records from any VA facilities dated from January 1, 2003, to the present.  

Finally, a VA medical opinion should be provided to determine whether the Veteran's service connected diabetes mellitus and peripheral neuropathy caused or aggravated the medical condition for which he sought medical treatment on June 10, 2009, at Kaiser Permanente.  On remand this should be accomplished.  

Accordingly, the case is REMANDED for the following:

1.  Take all necessary actions to obtain and associate with the Veteran's claim file the original decision by the VAMC denying the Veteran's claim.  

2.  Review the September 2009 SOC, including that part noting that the Veteran's claim was "Approved Medicare Part B-ER only under Mill Bill," and determine the current amount owed by the Veteran to Kaiser Permanente for medical services rendered on June 10, 2009.   

3.  Send the Veteran a letter inquiring whether he had Medicare health insurance on June 10, 2009, and if so, why he believes Medicare did not pay for his June 10, 2009, treatment at Kaiser Permanente.  Take any other steps deemed necessary to verify whether the Veteran had Medicare health insurance coverage on June 10, 2009.
4.  Take all necessary actions to obtain any and all VA medical treatment records from any VA facilities dated from January 1, 2003, to the present.  

5.  Send the Veteran's claim file to an appropriate medical professional to determine whether his service connected diabetes mellitus and peripheral neuropathy is related to the medical condition for which he sought medical treatment on June 10, 2009, at Kaiser Permanente.  

After a review of the claim file, the examiner is to provide an opinion as to whether it is at least as likely as not that the medical condition for which the Veteran sought medical treatment on June 10, 2009, at Kaiser Permanente was associated with, or aggravated by, his service connected diabetes mellitus and peripheral neuropathy.  

A complete rationale must be provided for all opinions.  The claim folder must be made available to the examiner for review in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

6.  Thereafter, any additional development deemed appropriate should be accomplished.  The claim should then be re-adjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


